826 F.2d 1066
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Maureen TORRES, Defendant-Appellant.
No. 86-1961
United States Court of Appeals, Sixth Circuit.
July 27, 1987.

1
E.D.Mich.


2
APPEAL DISMISSED.

ORDER

3
Upon review of the briefs and the record in the above-captioned appeal, from which it is concluded that the appeal is based entirely on factual allegations which are outside the record and therefore cannot be considered by a reviewing court; it is


4
ORDERED that the appeal be, and it hereby is, dismissed.